DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant is claiming for priority for foreign application dated 04/27/2018. Certified copy being received.

Specification
The abstract of the disclosure is objected to because the abstract should not exceed 15 lines of text, should be within the range of 50-150 words.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:

[0033] recites "at step s104" should be "at step s105". See figure 2 
[0034] recites "at step s105" should be "at step s106". See figure 2
[0035] recites "at step s106" should be "at step s107". See figure 2
[0035] line 4 recites "(s106: Yes)" should be "(s107: Yes)". See figure 2
[0035] line 4 recites "the process goes to step s107" should be "the process goes to step s108".
[0035] line 6 recites "(s106: No)" should be "(s107: No)".
Appropriate correction is required.

Claim Objections
Claims 9-22, 24-26, and 28 are objected to because of the following informalities:  
Claims 9, 16 line 8, 11, respectively, recites “an optimization problem” should be “the optimization problem” as antecedently recited. Dependent claims are also objected for inheriting the same deficiencies in which claim they depend on.
Claims 15, 22, 28 recites “the determined answer as an optimization solution” should be “the determined answer as the optimization solution” as antecedently recited.
Claims 24-26 recites “the system” should be “the computer system” as antecedently recited in claim 23.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The apparatus claims 16-22 are addressed before the method claims 9-15 and product claims 23-28.

Claim 16 recites an apparatus for solving an optimization problem
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claim recites generate a fourth function, wherein the fourth function includes a combination of the received first function and the received second function and determine an approximate proximal point of the fourth function, generate a fifth function, wherein the fifth function includes a combination of the received third function and the generated fourth function; determine, using a fifth function as an optimization function, a proximal point of the fifth function; determine, based on a predetermined termination condition and iterative determining of the proximal point and the approximate proximal point, an answer to the optimization function, wherein the predetermined termination condition is based on a difference between the iteratively determined proximal point and the iteratively determined approximate proximal point. such limitations cover mathematical calculations, relationship, and/or formula. See [0007,0033] figure 2 step S105 describe a second computing unit computes an approximate proximal point of the function F, wherein F = f+g; [0007,0032] figure 2 step S103, a first computing unit compute a proximal point of function F+h; and [0026,0034-0035] figure 2 step S106-S107 describes the convergence determination and compute a predetermined termination condition. Therefore, the claim includes limitations that fall within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, this judicial exception is not integrated into a practical application. The claim recites the additional elements such as a system comprises a processor, a memory storing instructions that executed by the processor. However, these elements are recited at a high level of generality, i.e., as a generic system performing a generic computer function of storing and processing data. Furthermore, the claim recites, storing computer executable instructions, receive a first function, a second function and a third function and provide the determined answer as an optimization solution of the received first function, the received second function, and the received third function, such limitations are, at most, considered as insignificant extra solution activities (i.e., mere data gathering). Accordingly, such additional elements fail to provide a meaningful limitation on the claim invention, and amount to no more than mere instructions to apply the exception using generic computer elements. 
Under Step 2B, as discussed with respect to Prong Two of Step 2A, the additional elements in the claim amount no more than mere instructions to apply the exception using a generic system. The same conclusion is reached in step 2B, i.e. mere instruction to apply an exception on a generic element cannot integrate a judicial exception into a practical application at step 2A or provide an inventive concept in step 2B. The step of storing computer-executable instructions, receiving first function, second function, and third function and provide the determined answer as an optimization problem are considered to be insignificant extra-solution activity in step 2A, and are determined to be well-understood, routine, conventional activity in the field. Court decisions cited in MPEP 2106.05(d)(II) section (i), indicate that mere receiving or transmitting data over a network; (iv) storing and retrieving information in memory, are well-understood, routing, conventional function when claimed in a merely generic manner. Thus, the claim is not patent-eligible under 35 U.S.C. 101.
	
	Claim 17 further recites determine the proximal point of the fifth function using Douglas-Rachford method for minimizing a sum of two terms. Such limitation covers the mathematical relationship/formula of minimizing sum of two terms using a mathematical algorithm, and the claim does not recite any additional element that would integrate judicial into a practical application under step 2A prong two or provide an inventive concept in step 2B. Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.

	Claim 18 further recites determine the approximate proximal point of the fourth function using a primal-dual method. Such limitation covers the mathematical relationship/formula of using a mathematical algorithm to determine the approximate proximal point, and the claim does not recite any additional element that would integrate judicial into a practical application under step 2A prong two or provide an inventive concept in step 2B. Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.

Claim 19 further recites determine the approximate proximal point of the fourth function using a dual solution. Such limitation covers the mathematical relationship/formula of using a mathematical algorithm to determine the approximate proximal point, and the claim does not recite any additional element that would integrate judicial into a practical application under step 2A prong two or provide an inventive concept in step 2B. Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.
Claim 20 further recites the predetermined termination condition includes a predetermined threshold using a predetermined evaluation function and wherein the predetermined evaluation function determines a level of accuracy of the iteratively determined proximal point. Such limitation covers the mathematical relationship/formula, see at least figure 2 step S106-S107 [0026], and the claim does not recite any additional element that would integrate judicial into a practical application under step 2A prong two or provide an inventive concept in step 2B. Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.

Claim 21 further recites the predetermined termination condition includes a number of iterations for iteratively determining the proximal point and the approximate proximal point. Such limitation covers the mathematical relationship/formula, see at least figure 2 step S106-S107, S109 [0026], and the claim does not recite any additional element that would integrate judicial into a practical application under step 2A prong two or provide an inventive concept in step 2B. Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.

Claim 22 further recites the determined answer as an optimization solution relates to minimizing a combined output of the first function, the second function, and the third function, and wherein the fifth function is ill-condition. Such limitation covers the mathematical relationship/formula, see at least figure 2 [0013] formula 3 is ill-conditioned, and the claim does 

Claims 9-15 and 23-28 recite method and product claims that would be practiced by the apparatus claims 16-22. Thus, they are rejected for the same reasons.

Allowable Subject Matter
Claim 9-28 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 and objections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Applicant is claiming for system, method, and products for determining aspects of an optimization function, the system comprises: a processor; and a memory storing computer-executable instructions that when executed by the processor cause the system to: receive a first function, a second function, and a third function; generate a fourth function, wherein the fourth function includes a combination of the received first function and the received second function; ACTIVE. 125281712.014U.S. Patent Application Serial No. Filed herewith Preliminary Amendment dated October 26, 2020 generate a fifth function, wherein is the fifth function includes a combination of the received third function and the generated fourth function; determine, using the fifth function as an optimization function, a proximal point of the fifth function; determine an approximate proximal point of the fourth function; determine, based on a predetermined termination condition and iterative determining of the proximal point and the approximate proximal point, an answer to the optimization function, wherein the predetermined termination condition is based on a difference between the iteratively determined proximal point and the iteratively determined approximate proximal point; and provide the determined answer as an optimization solution of the received first function, the received second function, and the received third function.

Yan - NPL a Primal dual three operator splitting scheme 
Yan propose a method for minimizing a function f(x) + g(x) + h(Ax), wherein f, g, h are convex function (abstract, introduction, equation 1.1). In order to solve the problem (1.1) with three functions, we can reformulate the problem and apply the primal dual algorithm for two functions. E.g., let h(I; A)x = g(x) + h(Ax) and apply the Primal-dual fixed point algorithm based on the proximity operator (Introduction page 2, such equation would correspond to the fourth function includes a combination of first and second function). However, Yan does not explicitly disclose determining an approximate proximal point of the fourth function and a proximal point of the fifth function, and determine, based on a predetermined termination condition and iterative determining of the proximal point and the approximate proximal point, an answer to the optimization function, wherein the predetermined termination condition is based on a difference between the iteratively determined proximal point and the iteratively determined approximate proximal point.
Komodakis - NPL playing with duality: an overview of recent primal dual approaches for solving large-scale optimization problem 
Komodakis propose a primal dual splitting method for solving convex optimization problem, a wide range of convex optimization problems is formulated as minimize f(x) + g(Lx) +h(x) (see page 36 equation 18). Komodakis further disclose a dual optimization problem (equation 20) and disclose jointly solve 18 and 20 to obtain an optimum solution, however, 
None of the closes found prior art teaches the limitations as recited in claim 9, 16, and 23. Accordingly, claims 9-28 would be allowable if rewritten or amend to overcome the rejections and objections addressed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764. The examiner can normally be reached Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/H.D./Examiner, Art Unit 2182                                                                                                                                                                                            (571)272-2764

/JYOTI MEHTA/Supervisory Patent Examiner, Art Unit 2182